SCHROEDER, Circuit Judge,
specially concurring.
I concur in the result. The language of the Plan is ambiguous in its application to the plaintiff. As a salaried salesman, he fits arguably within both the sales personnel classification and the salaried personnel classification. It appears that the plan is administered by representatives of the employer. There is evidence in the record from which a trier of fact could infer that the plaintiff accepted a salaried position with the understanding that he would receive more beneficial retirement benefits in return for reduced income. There thus is a triable issue as to whether that decision to treat him as a salesperson and pay smaller benefits was arbitrary, capricious or motivated by bad faith. In reaching this conclusion, we do not expand the scope of our review of decisions made in the course of administering employee benefit plans.